Secretary of State PO Box 13697 Austin, TX 78711-3697 FAX 512/463-5709 Filing Fee: $300 Certificate of Formation Limited Liability Company Filed in the Office of the Sedretary of State of Texas Filing #800778718 02/26/2007 Document #: 161688920002 Article 1 - Entity Name and Type The filing entity being formes is a limited liability company. The name of the entity is: Yellow7, L.L.C. Article 2 - Registered Agent and Registered Office oA. The initial registered agent is an organization by the name of: OR xB. The initial registered agent is an individual resident of the state whose name is set forth below: Name : Burgess, Jason C. The business address of the registered agent and the registered agent office address is: Street Address: 104 Hardwicke Lane, Little Elm, TX 75068 Article 3 - Governing Authority xA. The limited liability company is to be managed by managers. OR oB. The limited liability company will not have managers. Management of the company is reserved to the members. The names and addresses of the governing persons are set forth below: Manager 1: Jason BurgessTitle: Manager Address: 104 Hardwicke Lane, Little Elm, TX 75068 Manager 2: Jon BurgessTitle: Manager Address: 104 Hardwicke Lane, Little Elm, TX 75068 Article 4 - Purpose The purpose for which the company is organized is for the transaction of any and all lawful business for which limited liability companies may be organized under the Texas Business Organizations Code. Supplemental Provisions / Information Organizer The names and address of theorganizer are set forth below: Jason Burgess 104 Hardwicke Lane, Little Elm, TX 75068 Effectiveness of Filing xA. This document becomes effective when the document is filed by the secretary of state. OR oB. This document becomes effective at a later date, which is not more than ninety (90) days from the date of its signing. The delayed effective date is: Execution The undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or fraudulent instrument. /s/ J Burgess Signature of Organizer
